Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed August 11th, 2021, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections been withdrawn.

Allowable Subject Matter
Claims 1, 3, 5-10, and 12-20 are allowed.
The present invention is directed toward a processor that uses a two-dimensional control and status register file partitioned into rows and columns with row identifiers and a column mask used to enable writing to columns of the register file.  The processor also contains a register mapper for mapping logical to physical registers with a free list that identifies columns that are available to be written.  The closest prior arts of record are Van Kampen (US 2013/0091339), Chadha (US 2016/0253181), and Fiyak (US 2011/0072438).
Van Kampen teaches a processor that uses a two-dimensional register file partitioned into rows and columns with row identifiers and a column mask used to enable writing to columns of the register file and contains a register mapper for mapping logical to physical registers.  However, Van Kampen fails to teach the register file being a control and status register file or the mapper containing a free list that identifies columns that are available to be written.
Chadha teaches a processor that utilizes a control and status register file.  However, Chadha also fails to teach a mapper containing a free list that identifies columns that are available to be written.
Fiyak teaches a processor that uses a two-dimensional register file containing a mapper with a free list to identify entries that are available to be written.  However, Fiyak also fails to teach the free list identifying entire columns of a control and status register file that are available to be written.
Therefore, the references, when taken alone or in combination, do not teach a two-dimensional control and status register file that uses a register mapper including a free list identifying entire columns of the control and status register file that are available to be written in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/Primary Examiner, Art Unit 2182